DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-15] are currently pending and have been examined on their merits. 
Claims 1, 3, 6, 8, 11, and 13 are currently amended see REMARKS October 06, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-5 recite a system; Claims 6-10 recites a method (i.e. a process such as an act or series of steps); and Claims 11-15 recite a non-transitory computer readable medium; and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 6, and 11 recite: obtain information associated with an open position, the open position comprising one or more prerequisites; identify a plurality of user profiles that match the open position; rank the plurality of user profiles based at least in part on a number of user profile qualifications for each of the plurality of user profiles that match the prerequisites of the open position; and notify an employer of the plurality of user profiles that match the open position. 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally obtain information associated with an open job position and a plurality of job candidates. As well as match the top candidates for the position and present the results to an employer. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information related to job applicants, analyzing the information, and based on specified rules presenting the results to an employer for potentially hiring candidates for an open job position. Examiner find the claims to be similar to an example the courts have identified as being a certain method of organizing 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A system, comprising: a computing device comprising a processor and a memory; and machine readable instructions stored in the memory that are executed by the processor.
Claim 11: A non-transitory, computer-readable medium, comprising machine- readable instructions that are executed by a processor of a computing device.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-5, 7-10, and 12-15further narrow the abstract idea recited in the independent claims 1, 6, and 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to use a computer to match and present potential job applicants for an open position (see specification [0002]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-5, 7-10, and 12-15 are directed towards further narrowing the abstract idea of matching job applicants to an open position and presenting the results to an employer.

Claims 3, 8, and 13 recites the additional element of a web page however the additional element is directed towards “apply it” or merely using a known technology to perform the abstract idea.
Claims 4, 9, and 14 recites the additional element of an email however the additional element is directed towards “apply it” or merely using a known technology to perform the abstract idea.
Claims 5, 10, and 15 recites the additional element of an SMS message comprising a link however the additional element is directed towards “apply it” or merely using a known technology to perform the abstract idea.

Therefore, claims 1-15 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amankwah (US 2016/0148160).
Claims 1, 6, and 11: Amankwah discloses (Claim 1) a system, comprising: a computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least (Paragraph [0021]): (Claim 6) a method, comprising (Paragraph [0053]): (Claim 11) non-transitory, computer-readable medium, comprising machine- readable instructions that, when executed by a processor of a computing device, cause the computing device to at least (Paragraph [0023]): obtain information associated with an open position, the open position comprising one or more prerequisites (Paragraph [0024]; [0032-0034]; Fig. 2, in the embodiment of the invention, data sources to provide specific information regarding the job opening. The information can include for example: Identify a plurality of user profiles that match the open position (Paragraph [0026]; [0034-0037]; Figs. 3 and 4, data extraction service is configured to generate matches and other relevant results. Fig. 4 is a method of using recruitment system to identify top candidates for employers. Data extraction service identifies sets of candidates who satisfy essential criteria to generate a first database). Rank the plurality of user profiles based at least in part on a number of user profile qualifications for each of the plurality of user profiles that match the prerequisites of the open position (Paragraph [0036]; Fig. 4, the data extraction service ranks candidates within a first database based on optimal criteria (prerequisites). For example, if the optimal criteria is number of years of experience designing circuits the data extraction service would rank the candidates within the first database based on the number of years of experience. (The examiner notes the broadest reasonable interpretation of ranking a series of job applicants based on a number of profile qualifications would include ranking job candidates based on defined optimal criteria and how closely they match or surpass what is defined in a job description as is disclosed by Amankwah)). And notify an employer of the plurality of user profiles that match the open position (Paragraph [0006]; [0018]; [0037]; Fig. 4, the embodiments disclosed herein comprise a job recruitment website that matches employers and job applicants. The website presents an employer with a short list of relevant candidates who satisfy the criteria of the job opening. The employer may log in 
Claims 2, 7, and 12: Amankwah discloses the system of claim 1, the method of claim 6, and the non-transitory computer readable medium of claim 11. Amankwah further discloses wherein the machine readable instructions further cause the computing device to provide the employer with one or more of the plurality of user profiles (Paragraph [0006]; [0018]; [0037]; Fig. 4, the embodiments disclosed herein comprise a job recruitment website that matches employers and job applicants. The website presents an employer with a short list of relevant candidates who satisfy the criteria of the job opening. The employer may log in to its account to retrieve the results, and this request may be directly linked to a data extraction service. Data extraction service presents top candidates to an employer on an employer computing device. This can optionally be performed using a website provided by the computing device, and accessed and displayed by employer computing device or using an API running on an employer computing device. The step can also be performed by sending an SMS or MMS message or an email to the employer computing device).
Claims 3, 8, and 13: Amankwah discloses the system of claim 2, the method of claim 6, and the non-transitory computer readable medium of claim 11. Amankwah further wherein the machine readable instructions that cause the computing device to provide the employer with one or more of the plurality of user profiles further cause the computing device to at least: generate a web page; insert the or more of the plurality of user profiles into the web page in ranked order; and send the web page to a client device associated with the employer (Paragraph [0006]; [0018]; [0036-0037]; Fig. 4, the embodiments disclosed herein comprise a job recruitment website that matches employers and job applicants. The website presents an employer with a short list of relevant candidates who satisfy the criteria of the job opening. The employer may log in to its account to retrieve the results, and this request may be directly linked to a data extraction service. Data extraction service presents top candidates to an employer on an employer computing device. The data extraction service ranks candidates within a first database based on optimal criteria. The data extraction service presents top M candidates to employer on the employer computing device. This can optionally be performed using a website provided by the computing device, and accessed and displayed by employer computing device or using an API running on an employer computing device. The step can also be performed by sending an SMS or MMS message or an email to the employer computing device).
Claims 4, 9, and 14: Amankwah discloses the system of claim 1, the method of claim 6, and the non-transitory computer readable medium of claim 11. Amankwah further discloses wherein the machine readable instructions that cause the computing device to notify an employer of the plurality of user profiles that match the open position further cause the computing device to send an email to an address associated with the employer, the email comprising at least a subset of the plurality of user profiles an email to the employer computing device).
Claims 5, 10, and 15: Amankwah discloses the system of claim 1, the method of claim 6, and the non-transitory computer readable medium of claim 11. Amankwah further discloses wherein the machine readable instructions that cause the computing device to notify an employer of the plurality of user profiles that match the open position further cause the computing device to send an SMS message to a number associated with the employer, the SMS message comprising a link allowing the employer to view at least a subset of the plurality of profiles (Paragraph [0006]; [0018]; [0037]; Fig. 4, the embodiments disclosed herein comprise a job recruitment website that matches employers and job applicants. The website presents an employer with a short list of relevant candidates who satisfy the criteria of the job opening. The employer may log in to its account to retrieve the results, and this request may be directly linked to a data extraction service. Data extraction service presents top candidates to an employer on an employer computing device. This can optionally be performed using a website an SMS or MMS message or an email to the employer computing device).

Claims 1-15 are rejected under U.S.C. 102.
Response to arguments
Applicant’s arguments, see REMARKS October 06, 2021, with respect to the rejection of claims 1-15 under U.S.C. 101 have been fully considered however are not persuasive.
Applicant argues that the recited claims are not directed to an abstract idea as they are integrated into a practical application by reciting a technological improvement in a technical field. The applicant states the recited claims are directed to improving the technical field of “employee matching systems” as utilizing an employee matching system helps to overcome the problem of “identifying the individuals who satisfy the requirements from a pool of applicants” which is “often a manual and time consuming process prone to errors such as failing to identify all qualified individuals.” Therefore, the applicant believes the claims recite significantly more than an abstract idea. However, the examiner respectfully disagrees as the processes of identifying the best qualified job applicants for a position is not a technical problem but is an abstract idea and therefore cannot be utilized to show the claims being integrated into a  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94  Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Therefore, the examiner maintains the current 101 rejection.
Claims 2-5, 7-10, and 12-15 are argued as being allowable based on their dependence to claims 1, 6, and 11 and therefore are rejected similarly.
Applicant’s arguments, see REMARKS October 06, 2021, with respect to the rejection of claims 1-15 under U.S.C. 102 are moot because applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of claims (1-15) being unpatentable over Amankwah (US 2016/0148160). However, where relevant, the examiner will respond to applicant’s arguments. 
Applicant argues that Amankwah does not disclose the newly amended subject matter of “rank[ing] the plurality of user profiles based at least in part on a number of user profile qualifications for each of the plurality of user profiles that match the prerequisites of the open position.” However, the examiner respectfully disagrees as Amankwah does disclose ranking the job applicants based on the optimal criteria (the broadest reasonable interpretation of optimal criteria identified by a user posting a job would include the prerequisites or any type of required skill set for a job applicant to have) (see Amankwah [0036]). The examiner finds that Amankwah is 
The applicant argues that the dependent claims 2-5, 7-10, and 12-15 are allowable as being dependent on claims 1, 6, and 11. Therefore, the claims are newly rejected as recited above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Deshpande (US 2013/0262175) Ranking of jobs and job applicants.
Liu (US 2019/0102704) Machine learning systems for ranking job candidate resumes.
Bailey (US 2014/0337242) System and method for candidate matching.
Hodges (US 2015/0339631) Gogig: a mobile platform that matches job seekers with job recruiters based on desired job characteristics and geo-location of the mobile device.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689